Citation Nr: 1645686	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  06-25 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than August 26, 2003, for the grant of service connection for the bilateral shoulders.

2.  Entitlement to an evaluation in excess of 30 percent for right shoulder instability.

3.  Entitlement to an evaluation in excess of 20 percent for left shoulder instability.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS




ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to October 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

Under Rice v. Shinseki the Board has jurisdiction over a TDIU claim as part and parcel of the Veteran's increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).  This issue has been separately characterized in the issues above in accordance with that decision.

The motion, contained in the Informal Hearing Presentation, to advance the appeal on the Board's docket is hereby granted.

The issues of entitlement to evaluations in excess of 30 percent and 20 percent for right and left shoulder disabilities, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In November 1970, the RO denied the Veteran's claim for a bilateral shoulder disability.  The Veteran was notified of that decision in that same month.  The Veteran did not appeal the decision and the decision became final.

2.  On August 26, 2003 the RO received the Veteran's claim for service connection for a bilateral shoulder disability.


CONCLUSION OF LAW

The criteria for an effective date prior to August 26, 2003, for the grant of service connection for right and left shoulder disabilities, have not been met.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.1 (p), 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375   (Fed. Cir. 2015).

The Veteran contends that an earlier effective date is warranted for the award of service connection for bilateral shoulder instability.  The initial claim for entitlement to service connection for bilateral shoulder instability was denied in a final November 1980 rating decision.  At that time, the RO noted that the Veteran had failed to attend a VA examination and that the evidence was insufficient to grant service connection for the Veteran's claim.  The Veteran was informed of the denial of his claim, he did not appeal, and the November 1980 rating decision is final. 38 U.S.C.A. § 7103, 7104 (West 2014); 38 C.F.R. § 20.1103 (2015).

The Veteran submitted a claim for service connection in August 2003 and service connection was granted for right and left shoulder instability, an effective date of August 26, 2003, the date of receipt of the Veteran's claim. 

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  The effective date of an award of service connection shall be the day following the date of discharge or release if application is received within one year from such date of discharge or release.  Otherwise, the effective date is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (b)(2)(i). 

The effective date of an award of service connection based on new and material evidence received after a final adjudication will be the later of the date entitlement arose or the date of receipt of the reopened claim unless the new and material evidence consists of service department records, in which case the effective date will be the later of the date entitlement arose or the date of receipt of the earlier claim. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 . 

As already discussed, the Veteran's initial claim for service connection for right and left shoulder instability was denied in a final November 1980 rating decision.  Service connection for right and left shoulder instability was granted in the July 2005 rating decision on appeal effective August 26. 2003.  The evidence used to reopen the claim did not consist of new service department records.  Moreover, there was no pending (unadjudicated) claim or indication of an intent to file a claim as contemplated by 38 C.F.R. § 3.155 (2015) or § 3.156(b) (2015).  There was also no additional evidence pertinent to the claim received within a year from the November 1980 initial denial of the service connection claim or within the time period to file an appeal to rating decision.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011) (providing that VA is required to evaluate all submissions received during the year period after the initial adjudication of the claim to determine whether they contain new and material evidence.).  Therefore, it is clear that no new and material evidence was received by VA within a year from November 1980, the date the claim for service connection was initially denied.

The Board has also considered whether the record contains any communication from the Veteran dated prior to November 1980 which could be considered an informal claim for benefits or establish intent to file a claim for service connection. Prior to August 2003, the record contains no statements or correspondence establishing an informal claim or indicating an intent to apply for service connection for right and left shoulder instability.  

Of note, in March 1981, the Veteran is shown to have submitted a bill for care from a private hospital dated in September 1980.  Along with this bill the Veteran submitted a letter in which he stated that he received notice of an overpayment from VA and that he was in the hospital for left shoulder surgery and was unable to attend classes for which he had received benefits.  Significantly, any VA and private medical records dated during this period documenting treatment for right and left shoulder instability cannot serve as an informal claim.  Under 38 C.F.R. § 3.157 (2014), a report of examination or hospitalization by VA can constitute an informal claim, but only when a formal claim for pension or compensation has been previously disallowed for the reason that the disability is not compensable in degree.  This is not the case here.  Additionally, the mere presence of medical evidence does not establish intent on the part of a Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Merely seeking treatment does not establish a claim, including an informal claim, for service connection. 

Finally, an earlier effective date is not warranted based on the date entitlement to the benefit arose.  The July 2005 rating decision awarding service connection for right and left shoulder instability identified August 26, 2003 as the date the claim to reopen service connection was received.  The record clearly establishes that the Veteran's claim was received by VA on this date.  Even if the record contained evidence establishing a link between the Veteran's right and left shoulder instability and active duty service prior to receipt of the claim, 38 C.F.R. § 3.400 (q)(2) is clear that the effective date for an award of service connection received after a final disallowance evidence is the later of the date entitlement arose or the date the claim was received.  Nelson v. Principi, 18 Vet. App. 407 (2004).  Thus, an effective date earlier than August 26, 2003 for the award of service connection for right and left shoulder instability is not possible in this case. 

The pertinent legal authority governing effective dates in this case is clear and specific, and the Board is bound by this authority.  Pursuant to this authority, the Board finds that there is no legal basis by which an effective date for the grant of service connection earlier than August 26, 2003 can be assigned; hence, the claim for an earlier effective date must be denied.  38 C.F.R. § 3.400 (b)(2)(i).


ORDER

Entitlement to an effective date earlier than August 26, 2003 for the award of service connection for right and left shoulder instability is denied.


REMAND

Initially as pertaining to the Veteran's shoulder claims, the issues must be remanded for the issuance of a supplemental statement of the case (SSOC).  A supplemental statement of the case was most recently issued in February 2009 .  Since that time, evidence relevant to the claims has been added to the claims file.  When additional evidence is received by the AOJ prior to the transfer of records to the Board, a SSOC will be furnished unless the additional evidence received duplicates evidence previously of record or the additional evidence is not relevant to the issue on appeal.  38 C.F.R. § 19.37 (2015).  

Additionally, a remand is necessary to obtain VA and private treatment records.  Presently, the most recent VA treatment records are dated in August 2011  However, a private nursing home treatment note dated in August 2013 indicates that the Veteran may have had treatment since that time.  Moreover additional private treatment records, to include nursing home records, may be available.  Where VA has constructive and actual knowledge of the availability of pertinent reports in its possession, VA must attempt to obtain those reports.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); 38 C.F.R. §3.159.  Complete records from the Hines Illinois VAMC and any private treatment records identified by the Veteran must therefore be obtained and associated with the claims file.

Further, the appeal should be remanded to afford the Veteran an opportunity to undergo a VA examination to assess the current nature, extent, and severity of his right and left shoulder instability.  


Finally, in light of Rice and the remand of the claim for a higher rating for right and left shoulder instability, the TDIU rating issue must be remanded because the claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU rating claim would, at this point, be premature.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should furnish the Veteran a supplemental statement of the case for the Veteran's right and left shoulder instability claims.  Thereafter, for any claim that remains denied, the AOJ must complete the mandates below.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed right and left shoulder instability.  The entire claims file, including a copy of this remand, must be reviewed by the examiner in conjunction with the examination.  

Findings necessary include passive and active motion, weight-bearing and non-weight bearing.  All indicated studies should be conducted and the examiner should review the results of any testing prior to completion of the report.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case (SSOC) and give him an appropriate time period in which to respond.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


